Title: To Thomas Jefferson from Joseph Carrington Cabell, 13 June 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir.
Warminster.
June 13. 1824.
Your favor of 16 ult. covering Mr Madison’s letter to you of the 20th was handed to me by Capt Peyton in Richmond in the latter part of the month. I have heretofore declined writing in reply, because I have entertained the hope of visiting you as desired, in which event a written answer would be unnecessary. Nothing, I assure you, could have been more agreeable to Mrs Cabell & myself than to visit Monticello & Montpellier. But the unfortunate situation of Mrs Tucker has deprived us of that pleasure. It demands all our attention, and I fear will eventuate in the loss of her: an affliction which can only be appreciated by those who know her as I do, to be one of the most perfect of the human race. May heaven, in its mercy, avert this blow from my family! she has been in bad health & rather declining for upwards of a twelvemonth. But when we set out from Williamsburg her attending physician expressed no serious apprehensions about her case: and the family certainly felt none. But on her arrival in Richmond she was much injured by the journey, & her physician expressed  an opinion very unfavorable to her ultimate recovery. It was agreed in the family that Mrs Cabell & myself should hurry on, & prepare our domestic affairs for setting out with Mr & Mrs Tucker to the White Sulphur Springs in a few days after their arrival at this place. Mrs Tucker stood the fatigues of the Journey  from Richmond better than I had expected, and at first we indulged the hope that the air of this upper country would prove very serviceable. But she begins to look again very badly & all our fears are again revived. We are now hurrying our preparations for departure; and hope to set out  in three days from this time. I go in the morning to Buckingham Ct House, to make enquiries as to the best stages along the route to New London & Johnson’s springs in Botetourt. If I find it admissible I shall return home & attend to my Harvest. In this situation, I must for the present decline the kind invitation of yourself & Mr Madison, to whom I beg you will be good enough to make my apology. I am very thankful to you both for your prompt attention to my letter from Wmsburg. I have shewn your letters confidentially to a few friends. When I see you I will restate more at large my reasons for thinking that the funds of Wm & Mary should, if the College falls, receive a different direction from the one you seem disposed  to give them. Such of my Assembly-friends as I have met with concur warmly in favor of the Academical appropriation. I entirely concur in your views as to the impropriety of the Richmond scheme. It will be warmly supported, & will give us a good deal of trouble: but it can & ought to, be defeated. Already I was drawn into some discussions about it. But from the receipt of your letter, I have pursued your advice, and shall inculcate it on my friends. Our course is simple & easy, till the meeting of the next Legislature. In the mean time I will have the pleasure, (& as soon as possible) to see you & Mr Madison. I write in great haste, & must conclude with the most heartfeltrespect & esteem yr friend & servtJos: C: Cabell